Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Octor. 7. 1780
I received your Favour of the 27 Sept too late to answer it by the last Post. The Accot of Bills and the other Cloathing Accounts are making out as fast as possible, they are very long so I cannot send them by this Post but you shall have them in a Day or two.
I am glad to hear you are likely to get a Pasport for the Salt Petre—that article should be the first shipped but I am afraid it will not be in Time.
The Admiralty here have lately sent you some Papers relative to a retaken Spanish Snow by the Hercules Capt Carey to my Address. I shall be obliged to you if you will return them as soon as you can as I want to finish the ships Business.
The Case you speak of Capt Samson tells me he sent by Mr Moore so I suppose you have before this received it.
I am with great Respect in which Mrs Williams Joins Your ever dutifull & affectionate kinsman
Jona Williams J


Please to tell Mr Deane that the post Departure does not permit me to write him but his Case of Papers is found & will go to him by the Messagerie, I will answer his Letter next Post.

 
Notation: J Williams Octo. 7 1780
